                      Case 3:19-cv-00264-WHO Document 5 Filed 01/15/19 Page 1 of 1
AO 120 (Rev. 08/10)

                              Mail Stop 8                                                  REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                         FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                          ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                               TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court Northern District of California, San Francisco Division                       on the following
          Trademarks or          Patents. (    the patent action involves 35 U.S.C. § 292.):
DOCKET NO.                      DATE FILED                       U.S. DISTRICT COURT
                                                                 Northern District of California, San Francisco Division
PLAINTIFF                                                                DEFENDANT
ATARI INTERACTIVE, INC.                                                  OOSHIRTS, INC.




        PATENT OR                    DATE OF PATENT
                                                                                   HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1     4,214,210                 9/25/2012                        ATARI INTERACTIVE, INC.

2     4,324,638                 4/23/2013                        ATARI INTERACTIVE, INC.

3

4

5


                               In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                                          Amendment             Answer             Cross Bill           Other Pleading
        PATENT OR                    DATE OF PATENT
                                                                                   HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1

2

3

4

5


                            In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                    (BY) DEPUTY CLERK                                             DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
                                                                                                                          American LegalNet, Inc.
                                                                                                                          www.FormsWorkFlow.com
